Exhibit 10.4 EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT THIS EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT (the “Agreement”) is entered into by and among the following parties effective as of February 11, 2011. Party A:Tengzhou City Yangshi Keguang Electronics Co., Ltd., a wholly foreign-owned enterprise incorporated under the PRC laws with its registered address at No. 1, Zhidali Rd, Tengzhou Economic Development Zone, Shandong Province Party B: Meng Xianhua, a PRC citizen, with ID No. 370826194712084628 Address:No. 186 North Yangzhuang Village,Liuzhuang Township,Weishan County, Shandong Province Party C:Shandong Zhidali Industrial Co., Ltd., a limited liability company duly established and validly existing under the laws of the PRC, with its registered address atNo. 1 ZhidaliRd, Tengzhou Economic Development Zone WHEREAS, 1. Party B holds a 1% equity interest in Party C; and 2. Party A and Party C have entered into an Exclusive Technical Consulting Service Agreement and an Operating Agreement, both dated as of February 11, 2011. NOW THEREFORE, intending to be bound hereby, the Parties hereto agree as follows: 1. Transfer of Equity Interest Grant of Purchase Right Party B hereby irrevocably grants Party A the exclusive right to purchase or designate one or more persons (each a “Specified Person”) to purchase all or any portion of the 1% equity interest in Party C held by Party B (the “Equity Interest”), subject to compliance with legal restrictions under applicable PRC laws (the “Purchase Right”). Party B shall not sell or transfer all or any portion of the Equity Interest to any party other than Party A and/or the Specified Person(s). Party C hereby agrees that Party B may grant the Purchase Right to Party A, and the other shareholders of Party C hereby waive any and all preemptive rights relating to the Equity Interest evidenced by the Announcement document attached hereto as the Appendix. The term “person” as used herein means an individual, corporation, joint enterprise, partnership, enterprise, trust or non-corporation organization. Exercise of the Purchase Right To the extent permitted under PRC laws, Party A, at its sole discretion, may decide the specific time, method and number of its exercise. When Party A intends to exercise the Purchase Right, it shall issue a written notice (the “Purchase Notice”) to Party B, and the Purchase Notice shall state the following: (a)Party A intends to exercise the Purchase Right; (b)the percentage of the Equity Interest to be purchased therewith; and (c)the effective date or transfer date. Party A may exercise the Purchase Right one or more times, in whole or in part. 1 Consideration of the Equity Interest The Transfer Fee (“Transfer Fee”) payable by Party A shall be confirmed by both Party A and Party B through negotiation according to the evaluation of the Equity Interest by the relevant qualified institute, and it shall be the lowest price allowable by the PRC laws and regulations. Transfer of the Equity Interest Each time Party A exercises the Purchase Right in whole or in part: Party B shall ensure that Party C timely convenes a shareholders’ meeting, at which the shareholders of Party C shall pass shareholders’ resolutions providing that Party B can transfer to Party A or the Specified Person(s) the Equity Interest as specified in the Purchase Notice. Party B shall enter into a transfer agreement with Party A or the Specified Person(s) in relation to the Equity Interest to be transferred pursuant to the Purchase Notice. The Parties shall execute all other agreements or documents, obtain all government approvals and consents, and take all actions necessary to legally transfer the ownership of the Equity Interest as specified in the Purchase Notice to Party A or the Specified Person(s) and ensure that Party A or the Specified Person will be registered as the owner of such Equity Interest. Such Equity Interest shall be free from any Security Interest or other encumbrance. For the purposes of this Agreement, “Security Interest” shall include any guarantee, mortgage, third party rights or interest, purchase rights, preemption rights, offset rights and any other security arrangements, but shall exclude any security interest granted in accordance with this Agreement and the Equity Interest Pledge Agreement entered into by and between Party B and Party A effective as of February 11, 2011 (the “Pledge Agreement”). Party B and Party C shall unconditionally assist Party A in obtaining the governmental approvals, permits, registrations, filings and completing all the necessary formalities for obtaining the Equity Interest to be transferred pursuant to the Purchase Notice. Payment for the Equity Interest Party A shall pay the Transfer Fee to Party B in accordance with the provision of Article 1.3. 2. Covenants Relating to the Equity Interest Covenants of Party C Without the prior written consent of Party A, Party C will not supplement, amend, or modify any provisions of the charter and organizational documents of Party C and will not increase or reduce its registered capital or change the equity holding structures in any other way. Party C shall remain legally existing, in good standing, will prudently and efficiently operate its business and deal with corporate affairs in accordance with commercial standards and practice. 2 Without the prior written consent of Party A, Party C shall not sell, transfer, mortgage or dispose of any assets, business or beneficial rights of Party C, or allow any creation of another security interest or other encumbrance upon its assets. Without the prior written consent of Party A, Party C shall not incur, inherit, or guarantee any debts except for (i)debt incurred during the course of normal business operations (excluding business loans); and (ii)the debt that has been previously disclosed to Party A and to which Party A has provided prior written consent. Party C shall operate its business normally to maintain the value of its assets, and shall not take any action which shall bring any materially adverse influence upon the business operation or the value of the assets. Without the prior written consent of Party A, Party C shall not enter into any material agreement except in the normal course of business. (For the purpose of this paragraph, an agreement covering an amount in excess of RMB 100,000 will be considered a material agreement). Without the prior written consent of Party A, Party C shall not provide any loans or credit to any third party. At Party A’s request, Party C shall provide Party A with any materials relating to the business operation and financial status of Party C. Party C shall purchase insurance from an insurance company acceptable to Party A and shall maintain such insurance. The amount and kinds of such insurance shall be similar to insurance carried by other companies which operate similar businesses and possess similar assets. Without the prior written consent of Party A, Party C shall not merge with, combine with, make investment in, purchase the equity or substantially all the assets of any other entity. Within 24 hours after receiving notice or becoming aware thereof, Party C shall inform Party A of any actual or potential litigation, arbitration, or administrative procedure in relation to the Equity Interest. In order to keep the ownership of all assets, Party C shall execute all necessary or proper documents, take all necessary or proper actions, substitute all necessary or proper claims, and make all necessary or proper answers to all compensation claims. Without the prior written consent of Party A, Party C shall not allot any dividend to any shareholder. However, Party C shall immediately allot all dividends to the shareholders upon the request of Party A. Covenants of Party B Without the prior written consent of Party A, Party B shall not sell, transfer, mortgage or dispose of any rights or interest relating to the Equity Interest, or allow any creation of other security interests or encumbrances on the Equity Interest (excluding the Security Interest under this Agreement and the Pledge Agreement). Party B shall use its best efforts to prevent the other shareholders of Party C from approving resolutions relating to the sale, transfer, mortgage, or disposal of any rights or interests relating to the Equity Interest, or allowing any creation of any security interest or other encumbrance on the Equity Interest (excluding the Security Interest created pursuant to this Agreement and the Equity Interest Pledge Agreement). Party B shall use its best efforts to prevent the other shareholders of Party C from approving resolutions relating to Party C’s merger with, combination with, purchase of, or investment in any other entity. 3 Party B shall inform Party A of any actual or potential litigation, arbitration, or administrative procedure in relation to the Equity Interest. Party B shall ensure that the other shareholders of Party C approve the transfer of the Equity Interest as set out in this Agreement. In order to keep ownership of the Equity Interest, Party B shall cause Party C to execute all necessary or proper documents, take all necessary or proper actions, substitute all necessary or proper claims, and make all necessary or proper answer to all compensation claims. At the request of Party A from time to time, Party B shall immediately transfer to Party A or the Specified Person(s) the Equity Interest pursuant to this Agreement. Party B shall strictly comply with this Agreement and any other agreements which may be entered into by and among Party B, Party C and Party A collectively or separately, and shall perform its obligations under such agreements, and shall not take or fail to take any actions which actions or inactions will affect the validity and enforceability of such agreements. 3. Representations and Warranties Party B and Party C jointly and severally represent and undertake as follows: Each such party has the power to enter into and deliver this Agreement and such other agreements for the transfer of the Equity Interest to Party A or the Designated Person(s), and has the power and capacity to perform its obligations under this Agreement. Neither the execution and delivery of this Agreement, nor the performance of the obligations under this Agreement will: (i)violate any PRC laws; (ii)conflict with the Articles of Association or other organizational documents of any party; (iii)breach any contract or document which such Party is a party to or which binds such Party; (iv)violate any required permit, approval or any valid qualification; or (v)result in the cessation, revocation or imposition of additional conditions on the required permit, approval or qualification. Party C has full and transferable ownership of its assets and facilities. Other than the pledge and/or mortgage incurred by this Agreement and the pledge of the Equity Interest pursuant to the Pledge Agreement, there is no other pledge and/or mortgage on such assets and facilities. Party C has no outstanding debt except for (i)the legal debt, incurred during the normal course of business; and (ii)the debt that has been previously disclosed to Party A. Party C complies with all applicable laws and regulations. There is no actual, pending or potential litigation, arbitration, or administrative procedure in relation to the Equity Interest, assets of Party C or other matters relating to Party C. 4. Effectiveness and Term of this Agreement This Agreement shall be executed and come into effect as of the date first set forth above. This Agreement shall expire on the date that is 20 years following the date hereof unless earlier terminated as set forth in this Agreement or upon mutual agreement of the Parties hereto. 4 This Agreement may be unilaterally extended prior to termination for a successive 20 year term upon written notice by Party A, provided such extension is permitted by law and subject to the approval of the registration administration for the extension of Party C’s business duration. The parties will cooperate to renew this Agreement upon such notice by Party A if such renewal is legally permitted at the time. 5.
